Citation Nr: 0428126	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision that granted 
service connection for PTSD and assigned a 10 percent 
evaluation for it, effective November 2002.  The veteran 
disagreed with the assigned rating.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
February 2003, increased the evaluation assigned for PTSD to 
30 percent, effective November 2002.  Subsequently, following 
a Department of Veterans Affairs (VA) examination in June 
2004, the RO again increased the evaluation assigned to PTSD 
to 50 percent, effective November 2002.  


FINDINGS OF FACT

The veteran's PTSD is manifested by nightmares, and has 
remained essentially stable.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for PTSD.  
As VCAA notice had been provided as to that issue, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised increased initial 
rating issue.  VAOPGCPREC   8-2003.

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The veteran's discharge certificate discloses that he was 
awarded the Purple Heart Medal.

The veteran's claim for service connection for PTSD was 
received on November 29, 2002.

In a statement dated in November 2002, and signed by both a 
psychiatrist and psychologist, it was reported that the 
veteran had been seen the previous August.  It was noted that 
the veteran was well dressed, fairly well groomed and clean.  
The examiner indicated that he appeared simultaneously 
friendly and almost jovial, but turned to tears almost 
without warning and then recovered after just a short period 
of time to the previous situation.  The veteran lived in a 
retirement apartment that was a nursing home situation that 
offered him assisted living.  He stated that he experienced 
initial insomnia, but after many hours was able to sleep.  He 
denied any nightmares and flashbacks.  He was not taking any 
psychotropic medication.  

On mental status evaluation, the examiner noted no deviation 
in speech, affect, mood, mental content or general response.  
The veteran was noted to speak in logical terms and whose 
general problems occurred because of memory.  With respect to 
his daily activities, the examiner had no reports that the 
veteran was not participating in the activities that were 
planned for him and monitored by the social services director 
of the facility in which he lived.  There was nothing to 
support any type of unusual behavior and no destructive or 
labile behavior.  The veteran was oriented in all spheres.  
He was coherent and aware of his environment.  The examiner 
stated that his insight was remarkable.  His judgment for 
every day events was below that which would be considered 
adequate, but as he was an 86-year-old man, one had to marvel 
that he only required mild assistance in his general life 
style.  Thus, the examiner indicated that his judgment would 
have to be considered adequate for both short and long-term 
considerations.  It was further indicated that the veteran 
got along well with others and was a man who had controlled 
his emotions over the years.  His comprehension was within 
normal limits.  His fund of general information was slightly 
above average, but his ability to calculate was below 
average.  He was able to provide reasonable answers to social 
comprehension questions, but his abstraction was extremely 
poor and he was not able to interpret a proverb.  The 
diagnosis was PTSD, and the Global Assessment of Functioning 
score was 42.  

The examiner stated that the veteran had worked out his 
difficulties somewhat satisfactorily and revealed very few 
symptoms of emotional difficulties except for the possibility 
that his powers of concentration and memory were affected.  
He further noted that it needed to be explored whether the 
fact that the veteran was monitored 24 hours a day with 
assisted living suggested that the veteran was so well 
compensated that his symptomatology was reduced to the point 
of being non-assessable to those who are observing.  The 
examiner added that if the veteran were to live on his own, 
there would unquestionably be an augmentation of his distress 
and perhaps even more intense PTSD symptoms.  

VA outpatient treatment records disclose that the veteran was 
seen in April 2003 and he denied feeling anxious or down in 
the dumps.  He related that he was sleeping OK, and woke up 
feeling refreshed.  He reported in April 2004 that he had no 
problems with depression or anxiety.  

The veteran was afforded a VA psychiatric examination in June 
2004.  The examiner noted that the claims folder was 
reviewed.  It was noted that the veteran was spontaneous, 
alert and attentive throughout the interview.  He became 
tearful as he described some of his combat situations.  The 
examiner indicated that it was evident that the veteran had 
intense painful memories of the combat, and was emotionally 
reactive when he had them.  The veteran described daily 
intrusive recollections of combat.  He had nightmares 
approximately once a week and it took him more than one hour 
to get back to sleep.  He did not have flashbacks.  Sadness 
was a primary psychological reaction and the veteran's 
physical reaction was tearfulness.  The examiner related that 
these symptoms had persisted over the years.  The veteran 
indicated that he still became upset when something reminded 
him of his combat.  He had constricted interests throughout 
his life, but continued to have some interests.  He had been 
socially appropriate but not very close to people.  He was 
emotionally expressive and had the ability to express caring 
feelings.  He had not thought that his future would be cut 
short.  These symptoms indicated a continuation of the 
avoidant category of symptoms and had increased in intensity 
since the November 2002 report summarized above.  

The examiner noted that the veteran had difficulty 
maintaining sleep.  The veteran described being a light 
sleeper and getting a total of five to seven hours sleep at 
night.  It was indicated that his sleep was often disrupted 
by nightmares or by brief periods of awakening.  He had not 
had periods of irritability or anger.  The veteran had some 
concentration difficulties that were also a part of the mild 
cognitive impairment he had.  It was hard to assess for 
hypervigilance or being watchfully on guard.  He manifested 
jumpiness and startle response.  The examiner noted that the 
veteran had not received psychiatric treatment and was not on 
psychiatric medications.  He commented that the veteran's 
symptoms were relatively stable.  He stated that there had 
been some increase in avoidant symptoms since the November 
2002 report.  There was no bizarre or inappropriate behavior, 
and no evidence of psychosis.  The examiner stated that if 
the veteran were to attempt to find employment, his PTSD 
symptoms would interfere with his employability because of 
the difficulty in interpersonal relationships and the 
avoidant group of symptoms.  His sleep impairment would cause 
fatigue which would also make it difficult to work.  In 
addition, the examiner suggested that the veteran's mild 
cognitive problems would cause problems in working, but those 
were not caused by PTSD.  

On mental status evaluation, the veteran was alert, 
spontaneous and socially appropriate.  His mood was 
optimistic and positive.  His speech was of normal tone, 
volume and pacing, except for some difficulty in word 
finding.  His thought content revealed no delusions, 
hallucinations, grandiosity or paranoia.  Thought process 
showed that he could reach a goal idea with basic concepts.  
More abstract questions that required him to do two things at 
once caused problems.  The veteran was oriented to time, 
place, person and situation.  The mini-mental examination 
score was 23/30, indicating a mild cognitive impairment.  The 
diagnoses were PTSD, chronic and cognitive disorder, not 
otherwise specified.  The Global Assessment of Functioning 
score for PTSD was 50, indicating moderate to serious level 
of symptomatology.  The veteran's primary symptom was in the 
avoidant area of behavior and, therefore, not as apparent as 
it would be if it were in the intrusive recollection of 
arousal symptoms.  The examiner commented that the veteran's 
overall appearance was of a well-functioning individual.  In 
his opinion, this was due to the unique arrangement in which 
the veteran was in a small town with supporting neighbors and 
living in a reasonably sheltered environment.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
       relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The veteran asserts that a higher rating is warranted for 
PTSD.  The record reflects that when he was seen by a private 
medical provider in August 2002, the veteran reported some 
initial insomnia, but was able to sleep.  He specifically 
denied any nightmares or flashbacks.  He was well dressed and 
fairly well groomed.  He did not exhibit any unusual 
behavior.  Following the examination, a Global Assessment of 
Functioning score of 42 was assigned.

While the veteran did report that he had nightmares and 
intrusive recollections of combat during the VA psychiatric 
examination in June 2004, he denied having any flashbacks.  
The mental status evaluation demonstrated few findings 
suggesting that the veteran's psychiatric disability warrants 
a rating in excess of 50 percent.  In this regard, the Board 
points out that there were no delusions or hallucinations, 
and he was fully oriented.  The only abnormal finding 
concerned problems with abstract questions.  It must be 
emphasized that the Global Assessment of Functioning score 
was 50.  It is also significant to observe that the examiner 
commented that the veteran's overall appearance was that of a 
well-functioning individual.  The Board also notes that the 
clinical record fails to demonstrate that the veteran has 
impairments in judgment, mood or thinking as to warrant an 
increased rating.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.  However, 
when the Global Assessment of Functioning scores are 
considered in conjunction with the findings on the 
examinations of record, the Board is of the opinion that the 
preponderance of the evidence is against the claim for a 
higher rating for PTSD.  The examination findings are of 
greater probative value than the veteran's statements 
regarding the severity of PTSD.  




							(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



